Citation Nr: 1747516	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  11-15 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits, to include the matter of the appellant's status as a child of the Veteran.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1942 to November 1945.  He died in November 2006.  The appellant is the deceased Veteran's son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the appellant's claim for accrued benefits.  The appellant filed a Notice of Disagreement in November 2009.  A Statement of the Case was issued in May 2011, and the appellant filed a substantive appeal in June 2011.

In March 2015, the Board remanded the matter in order to schedule a hearing before a Veterans Law Judge.  Such a hearing was scheduled in August 2016, and the appellant was notified of the hearing in April 2016.  However, the appellant failed to appear for the hearing.  Given such, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.702(d).


FINDINGS OF FACT

1.  In a November 2006 rating decision, the Veteran was granted an increased 100-percent rating for his service-connected hypertensive cardiovascular disease with congestive heart failure, effective August 30, 2005; entitlement to special monthly compensation (SMC) based on housebound criteria was also granted, effective August 30, 2005.

2.  The Veteran died on November [REDACTED], 2006, prior to full payment of the benefits awarded.

3.  The appellant does not satisfy the statutory definition of "child" under the governing statute with respect to eligibility for the payment of accrued benefits.

4.  The appellant did not timely file a claim for accrued benefits.



CONCLUSION OF LAW

As the appellant lacks legal entitlement to payment of accrued benefits, to include reimbursement for payment of the debts and expenses of the last sickness and burial of the Veteran, the appeal is without legal merit.  38 U.S.C.A. §§ 101, 5121, 5122 (West 2014); 38 C.F.R. §§ 3.1000, 3.1003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, however, VCAA notice or assistance is not required because the claim is barred as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

Applicable Laws and Regulations

Accrued benefits are those benefits to which the Veteran was entitled at the time of his or her death under an existing rating or based on evidence in the file at the date of death.  See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Such payments may be made, in order, to the Veteran's surviving spouse, his children in equal shares, or his dependent parents in equal shares.  38 C.F.R. § 3.1000(a)(1)-(4).  In all other cases, only so much of accrued benefits may be paid as may be necessary to reimburse the person who bore the expenses of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).  In short, in order to be eligible for accrued benefits, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients.  See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001).

The Court has held that a "child" for accrued-benefits purposes is defined by 38 U.S.C.A. § 101(4)(A).  See Burris, 15 Vet.App. at 352.  The definition of "child" is expressly defined in 38 U.S.C.A. § 101(4)(A) as a person who is unmarried and (1) under the age of 18; or (2) became permanently incapable of self-support before the age of 18; or (3) under the age of 23 and pursuing a course of instruction at an approved educational institution.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. § 3.57; Burris, 15 Vet. App. at 352-53; Nolan v. Richardson, 20 Vet. App. 340 (2006).

Accrued benefits are also discussed within 38 U.S.C.A. § 5122.  This section provides that a check received by a payee in payment of accrued benefits shall, if the payee died on or after the last day of the period covered by the check, be returned to the issuing office and canceled, unless negotiated by the payee or the duly appointed representative of the payee's estate.  The amount represented by such check, or any amount recovered by reason of improper negotiation of any such check, shall be payable in the manner provided in section 5121 of this title (governing accrued benefits), without regard to section 5121(c) of this title.  Any amount not paid in the manner provided in section 5121 of this title shall be paid to the estate of the deceased payee unless the estate will escheat.  38 U.S.C.A. § 5122.

The accompanying regulation pertaining to 38 U.S.C.A. § 5122 clarifies that where the payee of a check for benefits has died prior to negotiating the check, the check shall be returned and canceled.  38 C.F.R. § 3.1003.  The amount represented by the returned check, less any payment for the month in which the payee died, shall be payable to the living person or persons in the order of precedence set forth for accrued benefits.  38 C.F.R. § 3.1003(a).  Payments to persons who bore the payee's last expenses are limited to the amount necessary to reimburse those expenses.  Id.  There is no limit on the retroactive period for which payment of the amount represented by the check may be made, and no time limit for filing a claim to obtain the proceeds of the check or for furnishing evidence to perfect a claim.  38 C.F.R. § 3.1003(a)(1).  Any amount not paid in this manner shall be paid to the estate of the deceased payee, provided that the estate will not revert to the state because there is no one eligible to inherit it.  38 C.F.R. § 3.1003(b).

The Court has interpreted the requirement that the check be "received" by a payee, for purposes of applying 38 U.S.C.A. § 5122, as requiring actual receipt by the payee during the payee's lifetime, that is, that the benefit payment be at least delivered to or under the control of the payee prior to the payee's death, even if not negotiated, signed, or used by the payee during his or her lifetime.  See Wilkes v. Principi, 16 Vet. App. 237, 242-43 (2002) (electronic transfer to deceased payee's account six days after payee's death did not constitute "receipt" by the payee for purposes of 38 U.S.C.A. § 5122).  In essence, if the payment at issue was made to the payee after his or her death, the provisions of 38 U.S.C.A. § 5122 and 38 C.F.R. § 3.1003 are inapplicable; rather, the provisions of section 38 U.S.C.A. § 5121 govern as to an accrued benefits claim.  Id.

The threshold question in any claim for VA benefits is whether status as an eligible claimant has been established.  See Hayes v. Brown, 7 Vet. App. 420 (1995).

Facts and Analysis

The appellant, who is the son of the Veteran, seeks entitlement to accrued benefits due to the Veteran at the time of his death, specifically to include proceeds from uncashed checks from the deceased Veteran's VA benefits.

The relevant facts are not in dispute.  The Veteran died on November [REDACTED], 2006.  In December 2006, his daughter filed a VA Form 21-530 Application for Burial Benefits, along with a receipt for funeral and burial expenses in the amount of $6,221.08.  Later that month, the Veteran's daughter submitted a statement indicating that she was returning a check in the amount of $4,242, dated in December 2006 and mailed to the Veteran after his death, "to be resent to the estate of my father the above named veteran."  (The Veteran's daughter also returned a check made out to the Veteran and dated in December 2006 in the amount of $2,480.  This check was the Veteran's VA benefits payment for the month of November 2006, also known as a month-of-death check.  See Supplemental Statement of the Case, p. 13 (May 2013).  The only person eligible to receive a month-of-death check is a surviving spouse.  See 38 U.S.C.A. § 5310.)

In March 2007, the Veteran's daughter notified VA of her intention to file a claim for service connection for the cause of the Veteran's death.  Service connection for the cause of the Veteran's death was subsequently granted in June 2007.  See Rating Decision (June 2007).  Burial benefits in the amount of $2,000 were also awarded.  See VA Correspondence (June 20, 2007).

The first correspondence received from the appellant was a March 2009 letter in which he expressed disagreement with the Veteran's daughter's decision to return "several of our Dad's V.A. checks" to the government.  He enclosed copies of the two December 2006 checks reflecting VA benefit payments that were returned after the Veteran's death.  VA denied the appellant's claim for accrued benefits in September 2009, noting that the Veteran did not qualify as a beneficiary under 38 C.F.R. § 3.1000 and did not meet the time limit for filing his claim.  In response, the appellant cited the Veterans Benefits Manual definition of "biological child," arguing that as the Veteran's son he was entitled to benefits.  See Notice of Disagreement (November 2009); Veterans Benefits Manual, Benefits Available to Family Members, § 7.1.4.1, p. 509 (2006).

In June 2013, the Veteran's daughter filed a claim for accrued benefits, which included reimbursement for unpaid funeral and burial expenses.  She was subsequently awarded $4,242 in accrued benefits-i.e., the amount of retroactive benefits owed but unpaid at the time of the Veteran's death based on the award granted in the November 2006 rating decision.  See Supplemental Statement of the Case (May 2013).  The June 2013 award letter mailed to the Veteran's daughter explained that the evidence considered in granting her claim included her informal claim for accrued benefits, received in December 2006 (within one year of the Veteran's death); a copy of itemized burial expenses; and a copy of the receipt showing that the Veteran's daughter paid the burial expenses.  See 38 C.F.R. § 3.1000(a)(5).  Notably, the Veteran's daughter for accrued benefits was approved based on 38 C.F.R. § 3.1000(a)(5), which awards "only so much of the accrued benefit . . . as may be necessary to reimburse the person who bore the expenses of last sickness or burial."

After careful review, the Board finds that the appellant is not eligible to receive accrued benefits under 38 U.S.C.A. § 5121.  The appellant does not contend that he is under the age of 18, that he became permanently incapable of self-support before the age of 18, or that he is under the age of 23 and is pursuing a course of instruction at an educational institution.  Rather, the appellant's birth certificate shows that he was born in February 1947, and therefore was 62 years old when he submitted his claim.  Thus, the appellant cannot be deemed an eligible survivor under 38 U.S.C.A. § 5121 because he does not meet the statutory definition of "child" under 38 U.S.C.A. § 101(4)(A) to be eligible for the payment of accrued benefits.

Additionally, the Board notes that the appellant's claim was submitted in March 2009, more than one year after the Veteran's death.  The appellant does not allege, and the record does not show, that he filed an incomplete application within one year of the date of death which could potentially extend the filing deadline.  See 38 C.F.R. § 3.1000(c)(1).

As noted above, the Board is aware that, with respect to non-negotiated checks, there is no limit on the retroactive period for which payment of the amount represented by a non-negotiated check may be made, and no time limit for filing a claim to obtain the proceeds of the check or for furnishing evidence to perfect a claim.  38 C.F.R. § 3.1003(a)(1).  In this case, however, the payments at issue were made to the Veteran after his death.  As such, the provisions of 38 U.S.C.A. § 5122 and 38 C.F.R. § 3.1003 are inapplicable.  See Wilkes, 16 Vet. App. at 242-43 (electronic transfer to deceased payee's account six days after payee's death did not constitute "receipt" by the payee for purposes of 38 U.S.C.A. § 5122).

Here, the Board is bound by the laws passed by Congress.  No equities, no matter how compelling, can create a right to payment that has not been provided for by law.  See Smith v. Derwinski, 2 Vet. App. 429 (1992).  In sum, the legal authority governing this claim is clear and specific, and the Board is bound by such authority.  The law is dispositive, and the claim must be denied as a matter of law.  See Sabonis, 6 Vet. App. at 430.


ORDER

Entitlement to accrued benefits is denied.




____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


